Citation Nr: 0731825	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-14 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether there is new and material evidence to reopen and 
grant a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether there is new and material evidence to reopen and 
grant a claim for service connection for hepatitis C.

3.  Whether there is new and material evidence to reopen and 
grant a claim for service connection for a low back disorder.

4.  Entitlement to service connection for a right wrist 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1975 to June 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

The requests to reopen being granted herein, the issues of 
service connection for hepatitis C and PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

The issue of whether there is new and material evidence to 
reopen a claim for service connection for a low back disorder 
is also addressed in the REMAND portion of the decision below 
and is also REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Board notes that the veteran, in a July 2005 letter 
appears to raise a claim of service connection for 
depression.  This matter is REFERRED to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  A Claim of service connection for hepatitis C was 
previously denied in November 2001.  Evidence presented since 
November 2001 relates to unestablished facts necessary to 
substantiate the claim.

2.  A claim of service connection for PTSD was previously 
denied in November 2001.  Evidence submitted since November 
2001 relates to unestablished facts necessary to substantiate 
the claim.  

3.  The veteran does not have a right wrist disability.  


CONCLUSION OF LAW

1.  The November 2001 decision denying the claims of service 
connection for PTSD and hepatitis C is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2001). 

2. New and material evidence sufficient to reopen the claims 
of service connection for hepatitis C and PTSD has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2007).

3.  The criteria for service connection for a right wrist 
disability have not been met.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
requests to reopen and the claim of service connection.  The 
notice letter also provided notice of the general standards 
for reopening claims and specific notice on how to reopen the 
claims of service connection for PTSD and hepatitis C.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the 
veteran was not provided with notice of the effective date 
and disability rating regulations, no prejudice resulted.  
For the claim for service connection for a right wrist 
disability, because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Additionally, for the requests to reopen, 
because those claims have been reopened and remanded, the RO 
will now have the opportunity to amend any errors as to 
effective date notice, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the Board finds the 
claims ripe for review.  

Requests to reopen
Service connection was previously denied for PTSD and 
hepatitis C in November 2001.  The November 2001 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a) (2002).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2002).  

The November 2001 decision denied service connection for PTSD 
based on lack of evidence of a current diagnosis or 
verifiable stressors.  Evidence presented subsequent to the 
November 2001 rating decision includes stressor statements 
and a VA physician's statements which report that the veteran 
has been diagnosed with PTSD.  This evidence is both "new" 
and "material" as it relates to unestablished facts 
necessary to substantiate the claim, namely the existence of 
a competent diagnosis of PTSD and a causal link between 
service and the diagnosis.  Consequently, the claim of 
service connection for PTSD is reopened, and, to this extent 
only, the veteran's appeal is granted.  As will be discussed 
in the Remand portion of this decision, further development 
is required prior to the Board's adjudication of the merits 
of the veteran's appeal.

The November 2001 decision denied service connection for 
hepatitis C, in part, because the veteran did not provide any 
evidence to establish that the condition could have began in 
the military.  Subsequent to the November 2001 decision, the 
veteran has submitted statements asserting that he contracted 
hepatitis C from air gun inoculations and an in-service rape.  
The Board finds these statements "new" and "material" 
since they relate to an unestablished fact necessary to 
substantiate the claim, namely possibly in-service origins 
for the veteran's hepatitis C.  Consequently, the claim of 
service connection for hepatitis C is reopened, and, to this 
extent only, the veteran's appeal is granted.  As will be 
discussed in the Remand portion of this decision, further 
development is required prior to the Board's adjudication of 
the merits of the veteran's appeal.

Claim of service connection
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Post-service treatment records do not report any treatment 
for or diagnosis of a right wrist disability.  As stated 
above, evidence of a current disability is needed for service 
connection to be granted.  Because the evidence of record 
includes no competent evidence of a current disability, 
service connection must be denied.  


ORDER

New and material evidence having been submitted on the issue 
of entitlement to service connection for PTSD, the 
application to reopen the claim is granted.

New and material evidence having been submitted on the issue 
of entitlement to service connection for a hepatitis C, the 
application to reopen the claim is granted.

Service connection for a right wrist disability is denied.  


REMAND

The veteran's request to reopen a claim for service 
connection for a low back disorder is remanded for further 
development.  In Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the U.S. Court of Appeals for Veterans 
Claims (Court) established significant new requirements with 
respect to the content of the requisite notice for reopening 
claims.  For claims to reopen, VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent requires VA to additionally 
tailor the notice within the context of the prior denial; the 
notice letter must describe what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, that notice has not been 
provided.  This notice must be provided.

Further development is also needed for the claim of service 
connection for PTSD.  The veteran contends that he has PTSD 
as a result of an in-service car accident and an in-service 
rape.  The veteran has a current diagnosis of PTSD, but his 
stressors have not been verified.  If a PTSD claim is based 
on a claimed in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
38 C.F.R. § 3.304(f).  The evidence of record does not 
include the veteran's service personnel records, these should 
be obtained.  Additionally, records from the 574th S&S 
Company, 51st Maintenance Battalion, and Taylor Barracks in 
Mannheim, Germany, should be checked to verify whether the 
veteran was involved in a car accident in 1976 or 1977.  The 
veteran has also listed names of witnesses to the purported 
accident.  See September 2003 statement.  The veteran should 
be advised that he should submit lay statements from these 
witnesses.  If a stressor is corroborated, a VA examination 
should be conducted to determine if the veteran has PTSD as a 
result of that stressor.  See 38 U.S.C.A. § 5103A(d).  

Finally, further development is needed for the claim of 
service connection for hepatitis C.  The Board finds that a 
VA examination is needed to determine whether the veteran's 
hepatitis C is secondary to in-service inoculations, an 
alleged rape, or drug use.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's service personnel 
records.

2.  Attempt to verify the veteran's 
reported in-service car accident, to 
include by requesting records from the 
Office of the Provost Marshal for Taylor 
Barracks and by advising the veteran that 
he should submit any lay statements from 
eye witnesses.  If additional evidence is 
needed for stressor verification, the 
veteran should be asked to provide it.  
If stressor verification cannot be done 
due to insufficient information, that 
fact should be documented in the record.  

3.  After completion of the above 
development, and only if a stressor has 
been verified (or if the sexual assault 
claim has been corroborated), the RO 
should schedule the veteran for a VA 
psychiatric examination.  The claims file 
and the RO's report of verified stressors 
must be provided to and reviewed by the 
examiner prior to conducting this 
examination, and this review should be 
noted in the record.  The examiner is 
requested to comment as to whether the 
veteran has PTSD.  If PTSD is diagnosed, 
the examiner is requested to specifically 
identify which, if any, of the verified 
in-service stressors detailed in the RO's 
report are etiologically related to PTSD 
and to indicate how the veteran otherwise 
meets the diagnostic criteria for PTSD.  
The complete rationale for each opinion 
expressed must be provided.  

4.  Schedule the veteran for an 
examination to assess the etiology of his 
hepatitis C.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.  The examiner is requested to 
discuss the veteran's risk factors for 
hepatitis C, which includes intravenous 
drug use and intranasal cocaine use, and 
to provide an opinion as to whether any 
currently diagnosed hepatitis C is at 
least as likely as not (a 50 percent or 
greater degree of probability) caused by 
in-service inoculations, or, if verified, 
an in-service sexual assault.  

5.  Send the veteran a corrective notice 
letter that includes an explanation as to 
what specifically constitutes new and 
material evidence for the request to 
reopen the claim of service connection 
for a low back disorder in light of the 
basis on which the prior rating decisions 
denied benefits.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

6.  Following any additional development 
deemed appropriate, the claims should 
again be reviewed.  If the benefits 
sought are not granted, a supplemental 
statement of the case should be issued 
and the veteran should be afforded an 
appropriate opportunity to respond.  
Thereafter, the claims should be returned 
to the Board for further appellate 
review.  The Board intimates no opinion 
as to the ultimate outcome of the cases.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


